          Case 1:21-mj-00487-RMM Document 11 Filed 07/02/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    Case No.: 1:21-mj-487 RMM


                  v.
                                             NOTICE OF APPEARANCE

JENNIFER PECK BUTEAU,

                        Defendant.


                 Et modo ad hunc diem please enter the appearance of the undersigned

as counsel for the defendant. Designation CJA Appointment.

Dated: July 2, 2021

                                               Respectfully submitted,

                                               Joseph R. Digitally        signed by
                                                                 Joseph R. Conte

                                               Conte             Date: 2021.07.02
                                                                 09:53:33 -04'00'
                                               ___________________________
                                               Joseph R. Conte, Bar #366827
                                               Counsel for Jennifer Peck Buteau
                                               Law Office of J.R. Conte
                                               400 Seventh St., N.W., #206
                                               Washington, D.C. 20004
                                               Phone:202.638.4100
                                               Fax:         202.628.0249
                                               E-mail:      dcgunlaw@gmail.com




United States v. Jennifer Buteau                           Joseph R. Conte
Case #1:21-mj-00487 RMM
                                                           400 Seventh St., N.W., #206
Page No. 1
                                                           Washington, D.C. 20004
APPEARANCE 21/07/02 09:53:09                               Phone: 202.638.4100
                                                           Email: dcgunlaw@gmail.com
